Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions and Claim Status
2.	Applicant’s election without traverse of Invention I, Species A and claims 1-5, 10-17, and 21-23 in the reply filed on 01/18/21 is acknowledged.
3.	Accordingly, claims 1-23 are pending, with claims 6-9 and 18-20 withdrawn. Claims 1-5, 10-17, and 21-23 are examined herein. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Independent claims 1, 10, 15, 22, and 23 are all directed to a floating nuclear reactor comprising: 
	a tank having a bottom wall, an upstanding first end wall, an upstanding second end wall, an upstanding first side wall, an upstanding second side wall; 
said bottom wall having a first end, a second end, a first side and a second side; 
said first end wall having an upper end, a lower end, a first side and a second side; 
said second end wall having an upper end, a lower end, a first side and a second side; 
said first side wall having an upper end, a lower end, a first side and a second side; 
said second side wall having an upper end, a lower end, a first side and a second side; 
said first end wall extending upwardly from said first end of said bottom wall; 
said second end wall extending upwardly from said second end of said bottom wall; 
said first side wall extending upwardly from said first side of said bottom wall; 
said second side wall extending upwardly from said second side of said bottom wall.


9.	Claims 1, 2, 4, 5, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Root, US Patent, 8,867,691 (see above analysis) in view of Watson, et al., US Patent 4,451,173.
10.	Regarding claims 1, 2, 4, and 5, Root discloses a floating nuclear reactor comprising a tank as recited (see above analysis). Root fails to disclose the recited features of the bottom wall of the tank. Watson teaches a tank comprising a bottom wall including: (a) a lower layer of concrete (4) having a lower side and an upper side;  13(b) a layer of water impervious material (5/6), having an upper side and a lower side, positioned on said upper side of said lower layer of concrete; and (c) an upper layer of concrete (3), having a lower side and an upper side, positioned on said upper side of said layer of water impervious material, wherein said layer of water impervious material is comprised of a flexible material (inherent to a “membrane” as disclosed in Watson), wherein said layer of impervious material is comprised of a synthetic material, wherein the synthetic material is polyurethane (column 1, line 46). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the bottom wall structure of Watson with the tank of Root for the predictable purpose of preventing leakage from the tank into the surrounding ground (column 1, lines 7-12).
11.	Regarding claim 22, Root discloses a floating nuclear reactor comprising a tank as recited (see above analysis). Root fails to disclose the recited features of the bottom wall of the tank. Watson teaches a tank comprising a bottom wall including: (a) a layer of concrete (3) having a lower side and an upper side; and (b) a layer of water impervious flexible material (5/6), having an upper side and a lower side, positioned at said lower side of said layer of concrete. One of ordinary skill in the art at the time of the invention would have found it obvious to combine the bottom wall structure of Watson with the .

12.	Claims 10, 11, 13, 14, 15, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Root, US Patent, 8,867,691 (see above analysis) in view of Te’eni, US Patent 5,543,188.
13.	Regarding claims 10, 11, 13, 14, 15, 16, and 21, Root discloses a floating nuclear reactor comprising a tank as recited (see above analysis). Root fails to disclose the recited features of the bottom and side walls of the tank. Te’eni teaches a tank comprising a bottom wall including: (a) a lower layer of concrete having a lower side and an upper side; (b) a layer of water impervious material, having an upper side and a lower side, positioned on said upper side of said lower layer of concrete; an upper layer of concrete, having a lower side and an upper side, positioned on said upper side of said layer of water impervious material; and each of said first end wall, said second end wall, said first side wall and said second side wall including: (a) an outer layer of concrete having an inner side and an outer side; (b) a layer of water impervious material, having an outer side and an inner side, positioned at said inner side of said outer layer of concrete; and (c) an inner layer of concrete, having an inner side and an outer side, positioned at said inner side of said layer of said water impervious material (see Fig. 4 and column 7, line 55 through column 8, line 4: 43, outer layer of concrete; 41, layer of water impervious material; and 45, inner layer of concrete), wherein said layer of water impervious material is comprised of a flexible material (column 2, lines 22-28), wherein said layer of impervious material is comprised of a synthetic material, wherein the synthetic material is polyurethane (column 3, lines 19-27). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the bottom and side wall structure of Te’eni with the tank of Root for the predictable purpose of protecting the tank walls against corrosion and/or water penetration (column 1, lines 11-13). 

23 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Root, US Patent, 8,867,691 (see above analysis).
15.	Regarding claim 23, Root discloses a floating nuclear reactor comprising a tank as recited (see above analysis). Root further discloses said bottom wall including:(a) a layer of concrete (100) having a lower side and an upper side; and (b) a layer of water impervious flexible material (14), having an upper side and a lower side, positioned at said upper side of said layer of concrete (column 2, lines 39-42). Although Root does not explicitly disclose its flexible lake bed liner 104 is “water impervious,” the use of the term “liner” strongly suggests that the layer is intended to have this characteristic. Alternatively, a skilled artisan would have found it obvious to provide a “water impervious” liner in the tank of Root for the predictable purpose of preventing leakage from the tank.  

16.	Claims 3, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Root, US Patent, 8,867,691 (see above analysis) in view of Watson or Te’eni as applied to claims 1, 10, and 15 above, further in view of Fish, US Patent 3,516,568.
17.	Regarding claims 3, 12, and 17, the references as applied to claims 1, 10 and 15, fail to disclose that the flexible material of the walls is rubber. Fish teaches an underground storage tank have a rubber flexible material layer (column 3, lines 55-68). Fish notes that this material is advantageous in applications for water impermeability because it is cheap. Accordingly, there is sufficient motivation for its incorporation into the wall structures of Root as modified by Watson or Te’eni. Furthermore, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
	




Conclusion

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
19.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
20.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
21.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/SHARON M DAVIS/Primary Examiner, Art Unit 3646